UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7536



CLARENCE GARFIELD BUFFALO,

                                               Plaintiff - Appellant,

          versus

BILL CLINTON,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-840-3)


Submitted:   January 11, 1996              Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Clarence Garfield Buffalo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the appeal period estab-

lished by Fed. R. App. P. 4(a)(1), failed to obtain an extension of

the appeal period within the additional thirty-day period provided

by Fed. R. App. P. 4(a)(5), and is not entitled to relief under

Fed. R. App. P. 4(a)(6). The time periods established by Fed. R.
App. P. 4 are "mandatory and jurisdictional." Browder v. Director,
Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)). The district court

entered its order on January 11, 1995; Appellant's notice of appeal

was filed on September 27, 1995. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. We therefore deny

leave to proceed in forma pauperis and dismiss the appeal. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2